Title: To James Madison from Pierre Roux, 20 November 1816
From: Roux, Pierre
To: Madison, James



Monseignieur
Washington le 20 novembre de 1816.

Les bonte dont vous honnorez tous les malheureux Expatriés, mangage a prendre la liberter de Vous addresser, la presente pour vous Rendre Compte, de mais intencions, nignorant point monseignieur que votre Excellence Sesse, Ses foncionst, de president le quattre du moi de mars, et ma mauvaise Santer ne mais permettant pas le faire de grande fatigue je desireroit metablir dans washingtons, Si toute foist Cella et de votre Consentement mais intencions Seroit detablir une pettite taverne, mais helas monseignieur mais moyens ne mais suffize pas.  Je desireroit que Sont Excellence me pretat 100; ou 150 dollars en vous donnant un Receit et meme vous payer linterest de Cette Somme jusqua Ce que je puisse Renbourser Cette Cantiter dargent a votre Excellence  Si monseignieur le president veut biens me favoriser de Cette grace je desireroit avoir Cette Somme pour le premier de decembre a Cause que pettit a petit, jacheteroit toute mais ustensille et alors je mais trouveroit pret pour le jour du 4 de mars, que Sans doutte Sont Excelence naura plus besoins de mon Service.
J’esperre monseignieur de vos bontte inconparable prendre mon humilde demande, en macordant vos bontes.  Jai lhonneur avec le plus profont Respect Monseignieur de vottre Excellence. vottre tres humble et tres Soumis Serviteur, votre Cuizinier

Pierre Roux

